Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin King on 3/11/2022.

The application has been amended as follows: 
1. (Currently Amended) A reciprocating wrench for quick combining fastener, comprising: 
a main body comprising a concavely-shaped first jaw opening, the first jaw opening comprising a pivot end on one side thereof; 
a claw comprising a concavely-shaped second jaw opening, the second jaw opening comprising a pivotal combination portion on one side thereof, the pivotal combination portion of the claw being pivotally connected with the pivot end of the main body along a pivot center, such that the claw pivotally moves with the pivot center as a rotation center in order to optionally rotate toward a closing direction or an opening direction; [[and ]]
a press member; and
an elastic positioning device disposed between the main body and the claw, the elastic positioning device including an elastic member, a positioning member, and a positioning area, ,
wherein the reciprocating wrench is configured such that upon a force being applied on the press member, the claw is rotated towards the opening direction until the positioning member rests against the positioning area, and such that while the positioning member rests against the positioning area, the force is removed, and  by means of the positioning member being positioned on the positioning area, and when a force is imposed on the main body, the positioning member leaves the positioning area  enabling the elastic member to allow the claw to rotate toward the closing direction.
Claim 13 Line 10: respectively [[a]] the press member extends to be formed
ALLOWANCE
Claims 1 and 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, it came to the Examiner’s attention after the Notice of Allowance dated 12/10/2021, that reference Hsu (US 2018/0117741) could read on the claims of the instant application. 

Hsu discloses a reciprocating wrench (see FIGURE 1) for quick combining fastener (50), comprising: 
a main body (12) comprising a concavely-shaped first jaw opening (at 121-124, see FIGURE 3), the first jaw opening comprising a pivot end (proximal end at 13 where pin 40 attaches, see FIGURE 3) on one side (proximal side of opening at 121-124, see FIGURE 3) thereof; 
a claw (20, see FIGURE 2) comprising a concavely-shaped second jaw opening (23, see FIGURE 2), the second jaw opening comprising a pivotal combination portion (area of claw at/around 21) on one side (proximal side, see FIGURE 2) thereof, the pivotal combination portion of the claw being pivotally connected with the pivot end of the main body along a pivot center (see FIGURES 2-3), such that the claw pivotally moves with the pivot center as a rotation center (at 40, see FIGURE 2) in order to optionally rotate toward a closing direction or an opening direction (see FIGURES 4-7); and 
an elastic positioning device (30; 31; and 27) disposed between the main body and the claw (see FIGURE 3), the elastic positioning device including an elastic member (30), a positioning member (31), and a positioning area (area at 27 at 27/31 interface seen in FIGURE 7’s relative pivotal orientation), the elastic member being disposed on the main body (see FIGURES 2 and 3), the positioning member being disposed between the main body and the claw (see FIGURE 3) and optionally being positioned on the positioning area formed on the claw (see FIGURE 7), such that when the positioning member is positioned on the positioning area, the claw remains in an opening status (see FIGURE 7, claw 20 remains open when positioning member 31 is located on the positioning area as defined above; note that the claim does not require the positioning member to structurally carry out the function of retaining the claw in an open status) and when a force (i.e., spring bias return force) is imposed on the main body, the positioning member leaves the positioning area (i.e., moves to the right along face 27 seen in FIGURE 7) enabling the elastic member to allow the claw to rotate toward the closing direction (see progression of FIGURES 7 to 8). 
The Examiner acknowledges Applicant’s use of “optionally” at line 16 of the previous filed claim (emphasized above).  Specifically, the use of the phrase “the positioning member being disposed between the main body and the claw and optionally being positioned on the positioning area formed on the claw” at lines 15-17 represents a limitation representing the alternatives of (a.) ‘the positioning member being disposed between the main body and the claw’ and (b.) ‘the positioning member being disposed between the main body and the claw and positioning member is positioned on the positioning area, the claw remains in an opening status and when a force is imposed on the main body, the positioning member leaves the positioning area enabling the elastic member to allow the claw to rotate toward the closing direction” (emphasis added).  

For the quality of the patent, prosecution is reopened for an amendment to the claims.  The prior art of record  Hsu (US 2018/0117741) and Buchanan (US2021/0122012), is generally consistent with the claim limitations as described above and in the previous Office Action.  Both Hsu and Buchanan disclose a reciprocating wrench that can open to quickly connect to a fastener. In both, the claw is pivotally connected to the main body and biased by an elastic member.  Neither discloses a positioning member and positioning area capable of selectively holding the claw in an opening status. Such that while the positioning member rests against the positioning area, the force is removed, and the claw remains in an opening status by means of the positioning member being positioned on the positioning area.  Since there are no known references that in combination with all other limitations in the independent claims, the claims are determined to be novel and non-obvious.
Claims 3-15  are allowed as being dependent from an allowed claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                            
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723